Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 16/319,676 filed 1/22/19. Claims 1-20 are pending with claim 1 in independent form.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 1 and all its dependencies, a flexible device, comprising: two opposite sides each comprising: a movable element having a top portion; a flexible functional element comprising: a flexible functional screen; and a support plate supporting the flexible functional screen and comprising a plate body and fixing sheets extending from the plate body, the plate body separably abutting against the top portions of the movable elements, and the fixing sheets fixing to the movable elements.  The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art teaches a foldable display apparatus having a flexible display screen with bending guide members that support the flexible display (see Kim et al. US 9,173,287 B1). This is different from applicant’s claimed invention in that the prior art of Kim fails to teach two opposite sides where each side includes a movable element having a top portion and a flexible functional element along with a support plate supporting the flexible screen that includes a plate body separably abutting against the top portions of movable elements, and fixing sheets fixing to the movable elements. The movable elements of Kim (bending guide members 410 of link assembly 400) do support the flexible screen (display area 110) but Kim explicitly teaches the supporting bar 411 of bending guide members 410 supports the display panel 100 without being physically coupled to the display panel 100). 
The prior art teaches a bracelet with movable links that allow the links to pivotably lock in relation to each other to wrap around a wrist where the bracelet includes an attached electronics module (see Komulainen et al. US 2016/0151669 A1). This is different from applicant’s claimed invention in that the prior art of Kim fails to teach a support plate supporting the flexible screen that includes a plate body separably abutting against the top portions of movable elements, and fixing sheets fixing to the movable elements. 
The prior art teaches a flexible display device with a flexible display situated on top of a support plate where the support plate is connected to rotatable wing plates (see Ahn  US 2014/0003006 A1). This is different from applicant’s claimed invention in that the prior art of Kim fails to teach two opposite sides where each side includes a movable element having a top portion and a flexible functional element along with a support plate supporting the flexible screen that includes a plate body separably abutting against the top portions of movable elements, and fixing sheets fixing to the movable elements. 
The prior art teaches a support structure for a flexible display on a flexible band having a support layer for the flexible display (see Huitema et al. US 2015/03778391 A1). This is different from applicant’s claimed invention in that the prior art of Kim fails to teach two opposite sides where each side includes a movable element having a top portion and a flexible functional element along with a support plate supporting the flexible screen that includes a plate body separably abutting against the top portions of movable elements, and fixing sheets fixing to the movable elements

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH